DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phase of claim 1 “at least one actuator acting on at least one chosen from the basic liquid product, the food product and parts of the machine” since the recited format does not comply with accepted U.S. Patent practice with regard to the recitation of Markush grouping of claim elements.  Phrases using “comprising”, i.e. in the instant case “at least one” should recite elements in the alternative (i.e. “comprising A, B, C or D”), whereas closed sets (“consisting of”) should recite elements as “selected from the group consisting of A, B, C and D.”  It is unclear if the phase is in the alternative or a closed set.
The phase of claim 1 “a compressor for at least one chosen from cooling and heating at least one chosen from the basic liquid product and the food product” since the recited format does not comply with accepted U.S. Patent practice with regard to the recitation of Markush grouping of claim elements.  Phrases using “comprising”, i.e. in the instant case “at least one” should recite elements in the alternative (i.e. “comprising A, B, C or D”), whereas closed sets (“consisting of”) should recite elements as “selected from the group consisting of A, B, C and D.”  It is unclear if the phase is in the alternative or a closed set.
Claim 1 is rejected due to the phrase “providing a controller” specifically since the term “providing” relative the method claim is unclear.  It is unclear if the controller is part of the machine, if the controller is separate and must be “provided” per the method claim, it 
Claim 1 is rejected due to the phase “performing the steps” since the term “the steps” lacks antecedent basis and thus it is unclear which of “the steps” is with respect to user commands which are selected, with respect to the first and second communication channel, with respect to a combination of both or with respect to something different altogether.
Claim 1 is rejected due to the phrase “providing that the predetermined instructions include a first state based machine, comprising a plurality of states for controlling the at least one actuator as a function of at least one chosen from a signal from the at least one sensor and the commands from the user” since the term “providing” in the instant case is unclear.  It is unclear if the term “providing” is with respect to an active method step, or with respect to an if/then statement, or with respect to something different altogether.
Claim 2 is rejected due to the phrase “comprising the step, implemented using the controller of at least one chosen from reading and writing in at least one of the first communication channel and the second communication channel as a function of the communication libraries” since the metes and bounds of the claim are unclear.  It is unclear if the phrase is with respect to a step “implemented”, if the claim is with respect to a step of the controller, if the phrase is with respect to a “reading and writing step”, a step relative the communication libraries or something different altogether.
The phase of claim 8 “at least one chosen from cooling and heating” since the recited format does not comply with accepted U.S. Patent practice with regard to the recitation of Markush grouping of claim elements.  Phrases using “comprising”, i.e. in the instant case “at least one” should recite elements in the alternative (i.e. “comprising A, B, C or D”), whereas closed sets (“consisting of”) should recite elements as “selected from the group consisting of A, B, C and D.”  It is unclear if the phase is in the alternative or a closed set.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable Downs et al. (20120312049) in view of Cocchi et al. (20090191318)
Downs teaches a method for making and dispensing and a machine for making and dispensing liquid or semi-liquid food products (par. 0014) comprising at least one containment tank for containing a basic liquid product (par. 0094), a processing circuit for the basic liquid product (par. 0094), for making a liquid or semi- liquid food product (par. 0096), a dispenser for dispensing the food product (par. 0096), 
at least one actuator acting on at least one chosen from the basic product (par. 0094; pump) and/or on the food product (par. 0096; dispenser) and/or on parts of the machine (par. 0097),
a compressor (par. 0091) for cooling at least one chosen from the basic liquid product and the food product (par. 0091),
a user interface (par. 0087) configured for controlling the making and dispensing of the food product (par. 0087, par. 0100), 
providing a controller connected with the user interface (par. 0140, 0087, 0184),
measuring one or more operating parameters of the machine (par. 0105-0112)
activating a first data communication (fig. 2) with the at least one sensor for obtaining the operating parameters (par. 0051),

receiving the commands through the second communication channel (par. 0100; feed circuit) controlling the at least one actuator as a function of: the one or more operating parameters received through the first communication channel (par. 0096, 0096, 0097), 
the commands received through the second communication channel (par. 0099),
performing the steps using predetermined instructions (par. 0196), wherein the steps of receiving the one or more operating parameters through the first communication channel follow the steps of:
continuously monitoring the one or more operating parameters received from the at least one sensor (par. 0140),
processing the one or more operating parameters as a function of communication libraries determining processed operational information (par. 0085; look up tables; par. 0139),
sending to the user interface the processed operational information (par. 0087), the information determining the settings of selectable preparations (par. 0085, 0087, 0193, par. 0238, pg. 8 col. 1 par. 3), 
providing that the predetermined instructions include a first state based machine, comprising a plurality of states for controlling the at least one actuator as a function of at least one chosen from a signal from the at least one sensor and the commands from the user (par. 0197),
Downs teaches a compressor and providing sensor readings to a controller to produce the specific product by automatically adjusting machine parameters without user intervention.  
Thus since Downs teaches a same compressor and motor for providing flow the the liquid material and the controller receiving performance attributes to automatically control components specific to the finally desired product dispensed (par. 0051; 0348) and since Cocchi teaches a same machine for freezing a liquid product to a finally desired consistency.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further incorporate the program control specific to adjusting the speed of the motor of the compressor as taught by Cocchi (par. 0053) the motivation 
The controller of at least one chosen from reading and writing in at least one of the first communication channel and the second communication channel as a function of the communication libraries (par. 0085).
The method further comprising implementing the steps with the controller using the predetermined instructions and predetermined instructions are part of an operating system (par. 0196).
The communication on the channel is made using TCP/IP protocol (par. 0139). 
The step of providing that the at least one containment tank includes a first containment tank for a basic liquid product (par. 0186) and a second containment tank for a second basic liquid product (par. 0186), and wherein the step of controlling the at least one actuator simultaneously controls at least a first actuator acting on the basic liquid product and at least a second actuator acting on the second basic liquid product (par. 0100) where simultaneously control is with respect to any state of actuators relative one another, both closed, one open one closed, both open.
Cooling or heating the first containment tank using a system for cooling or heating the basic liquid product (par. 0049).
Cooling or heating the second containment tank using a system for cooling or heating the second basic liquid product (par. 0100).
The step of cooling or heating both the first and second containment tanks using the compressor as a single compressor (pg. 7 col. 2 last 2 lines).
Though silent to a Modbus channel, Downs does teach the control unit connected to communication channels (par. 0119, 0194).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a specific communication channel, such as a Modbus channel as taught by Cocchi (par. 0052), and more specifically a Modbus channel configured for allowing communication with external communication channels.  The motivation being providing remote access and control of the dispensing machine as desired by Downs and further providing the advantage of providing remote data storage as taught by Downs (par. 0127-0129).
With respect to claim 22, further comprising providing that the predetermined instruction include a second state based machine (par. 0051; 0098), comprising a plurality 
The predetermined instructions are contained within a processing software module (par. 0088; 0195-0196).
The processing software module is a Linux based operating system (par. 0088).

Response to Arguments
With respect to applicants urging Downs is silent to teaching adjusting a speed of the compressor, and thus in response to applicant's arguments against the references individually it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case Cocchi teaches such. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN N LEFF/             Primary Examiner, Art Unit 1792